DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 01/20/2022 has been entered.
Prosecution History
Applicant has amended claims 1, 14 and 31-32 and canceled claims 10-11 and 22-23. Claims 14-15, 30 are amended and claims 8 and 20 are canceled by Examiner’s Amendment below. Claims 1-7, 9, 12-19, 21 and 24-32 are pending and are have been allowed for the reasons below. 
Reply to Applicant’s Remarks
Applicant’s remarks filed 01/20/2022 have been fully considered and are addressed as follows:
Claim Rejections under Double Patenting:
	Applicant field Terminal Disclaimer on 9 March 2022. Accordingly, the double patenting rejection is hereby withdrawn.
Claims Rejections under 35 U.S.C. 112:
	Applicant’s amendments overcome the 35 U.S.C. 112 rejections of claims 1, 14 and 31-32. Accordingly, the rejections are hereby withdrawn.
 Claims Rejections under 35 U.S.C. 103:
	Applicant’s amendments to the independent claims overcomes the previous 35 U.S.C. 103 rejections set forth in the previous office action. For reasons below, the pending claims have been determined to be allowable over the prior art. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Shannon Hughes Mastick on 09 March 2022.
The application has been amended as follows:
8. (Canceled)
	14. (Currently Amended) A method for controlling an interior configuration of a vehicle, comprising: 
receiving, via one or more processors, driving environment data that is generated by, or derived from data generated by an external communication component, the external 
adjusting, via the one or more processors, a threshold that is indicative of detecting an external driving condition based on the driving environment data[[,]]; 
determining, via the one or more processors, an exposure risk to an external driving condition based on a road area indicated in the driving environment data; 
detecting, by the one or more processors based on the driving environment data, the threshold, and the exposure risk, an external driving condition; and 
causing, via an actuator component, an interior vehicle component to adjust from a first physical configuration to a second physical configuration when the one or more processors detect the external driving condition, wherein the interior vehicle component includes one or more of: a steering wheel, a mirror, window, a door, a hardtop convertible roof, a soft-top convertible roof, a floor panel, a visor, a partition, a sunroof, a sky roof, a storage module, a beverage holder, a foot rest, a bed, a seatbelt, a desk, or a work surface.  
15. (Currently Amended) The method of claim 14, wherein: 
the external communication component further includes [[is]] a sensor interface configured to collect sensor data from one or more sensors positioned on or in the vehicle; and 
the driving environment data includes, or is derived from data that includes the sensor data.  
	20. (Canceled)
	30. (Currently Amended) The method of claim 14, wherein detecting the external driving condition further comprises: 
 an external environment, a traffic condition of the external environment, or a road condition of the external environment; and  
determining, via the one or more processors, a likelihood value corresponding to whether or not the external driving condition exists based on the driving environment data and the exposure risk.   
ALLOWABLE SUBJECT MATTER
Claims 1-7, 9, 12-19, 21 and 24-32 are pending and allowed. Claims 14-15 and 30 are currently amended.  Claims 8 and 20 are canceled.
The closest prior art of record is: 
Akaba US20180281625; 
Becker US20180164119;
Braess DE102014203138;
Liu US20190103026;
Ootani US20070107969;
Rowell US20190096256;
Breed US20080040004;
DO US20150375756;
Li US20190095877.


The following is an examiner’s statement of reasons for allowance:
As per Claim 1
The closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest: 
an interior vehicle component, wherein the interior vehicle component includes one or more of: a steering wheel, a mirror, window, a door, a hardtop convertible roof, a soft-top convertible roof, a floor panel, a visor, a partition, a sunroof, a sky roof, a storage module, a beverage holder, a foot rest, a bed, a seatbelt, a desk, or a work surface; 
an actuator component configured to adjust a physical configuration of the interior vehicle component; 
an external communication component including (i) a transceiver configured to communicate with an external source to collect data representing an external environment of the vehicle and (ii) a microphone configured to collect data representing a recognized weather condition; and 
one or more processors configured to: 
receive driving environment data that includes, or is derived from data that includes the data collected by the external communication component, 
adjust a threshold that is indicative of detecting an external driving condition based on the driving environment data, 
determine an exposure risk to an external driving condition based on a road area indicated in the driving environment data, 
detect an external driving condition based on the driving environment data, the threshold, and the exposure risk, and 

As per claims 2-7, 9, 12-13, 25, 27, 29 and 31
The claims depend from claim 1 and are therefore allowable based on their dependency.
As per claim 14
Claim 14 is a method claim that includes limitations analogous to claim 1 an apparatus claim. For the reasons given with regards to claim 1, claim 14 is also determined to be allowable. 
As per claims 15-19, 21, 24, 26, 28, 30 and 32
The claims depend from claim 14 and are therefore allowable based on their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGYE LIANG whose telephone number is (571)272-5410.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi, can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be 
The fax phone numbers for the organization where this application or proceedings is assigned are as follows:
(571)273-8300 (Official Communications: including After Final Communications labeled “Box AF”)
(571)273-6705 (Draft Communications)

/HONGYE LIANG/Examiner, Art Unit 3667

/KEVIN P MAHNE/Primary Examiner, Art Unit 3668